Title: Thomas Jefferson to Patrick Gibson, 10 September 1819
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Pop. Forest
							Sep. 10. 19.
						
					
					Your favor of Aug. 11. 27. finds me still here, but on the eve of my departure for Monticello. I have recieved from mr Nicholas the most solemn assurances that he has taken such measures as to prevent my suffering the least inconvenience from my engagements for him; and my grandson who knows what his estates are, has gone into particular explanations with him as to the means proposed, and he assures me they are such as that I shall not lose a dollar, nor even have to advance one. I shall call on mr Nicholas on my road, and learn from himself directly. with respect to my note in the farmer’s bank I did not mean to trouble you about it, d to trespass further on your name on any account. I know that such responsibilities cannot but increase inconveniencies in such times as these and had not the intercourse of buying & selling been stopped so suddenly you should have been relieved from before now from the endorsements with which you have so long indulged me. but this part of the country is so compleatly broke up by the banks and bankruptcies that I am assured that lands sold here under the hammer go off for less than a year’s rent. and such has been the drought that they will not make bread. tobacco may yet be good if there should be rain. being on my departure and have having some small housekeeping debts, I have drawn on you this day for 80.D. in favor of mr Robertson. our new crop of flour in Albemarle is now prepared & preparing for market. the moment our river will float a load, I will see to provision being furnished you before my taxes become due. I salute you with affectionate respect.
					
						
							Th: Jefferson
						
					
				